Exhibit 10.22(e)

EXECUTION COPY

MANAGEMENT STOCKHOLDER’S AGREEMENT

(Pereg Holdings LLC)

This Management Stockholder’s Agreement (this “Agreement”) is entered into as of
June 4, 2007 (the “Effective Date”) by and among Valcon Acquisition Holding
B.V., a private company with limited liability incorporated under the laws of
The Netherlands and having its registered office in Haarlem, The Netherlands
(the “Company”), Valcon Acquisition Holding (Luxembourg) S.á.r.l., a private
limited company incorporated under the laws of Luxembourg (“Luxco”), Pereg
Holdings LLC (the “Management Stockholder”), and Itzhak Fisher (the “Executive”)
(the Company, Luxco, the Management Stockholder and the Executive being
hereinafter collectively referred to as the “Parties”). All capitalized terms
not immediately defined are hereinafter defined in Section 5(b) hereof.

WHEREAS, the Company is a subsidiary of Luxco, which is controlled by investment
funds associated with AlpInvest Partners, The Blackstone Group, The Carlyle
Group, Hellman & Friedman, Kohlberg Kravis Roberts & Co. and Thomas H. Lee
Partners (collectively, the “Investors”);

WHEREAS, on March 8, 2006, Valcon Acquisition B.V., a private company with
limited liability incorporated under the laws of The Netherlands (“Valcon
Acquisition B.V.”) and a wholly-owned subsidiary of the Company, entered into a
merger protocol, as amended on May 4, 2006, to acquire VNU N.V., a public
company with limited liability organized under the laws of The Netherlands, and
subsequently converted into VNU Group B.V., a private company with limited
liability incorporated under the laws of The Netherlands, and which subsequently
changed its name to The Nielsen Company B.V. (“Nielsen”);

WHEREAS, the Management Stockholder is providing the services of the Executive
pursuant to a letter agreement with Nielsen dated April 26, 2007 (the
“Engagement Letter”);

WHEREAS, the Management Stockholder has been selected by the Company to acquire
ordinary shares of the Company (the “Common Stock”) and, in connection
therewith, will receive options to acquire shares of Common Stock (together with
any options to acquire shares of Common Stock granted to the Management
Stockholder after the Effective Date, the “Options”) pursuant to the terms set
forth below and the terms of the 2006 Stock Acquisition and Option Plan for Key
Employees of Valcon Acquisition Holding B.V. (the “Option Plan”) and (i) the
Stock Option Agreement dated as of the date hereof, entered into by and between
the Company and the Management Stockholder with respect to certain stock options
of BuzzMetrics Ltd. which are being exchanged for Options (the “Rollover Stock
Option Agreement”) and (ii) the Stock Option Agreement dated as of the date
hereof, entered into by and between the Company and the Management Stockholder
with respect to an aggregate of 700,000 Time and Performance Options (the
“Additional Stock Option Agreement”; and together with the Rollover Stock Option
Agreement, the “Stock Option Agreements”); and



--------------------------------------------------------------------------------

WHEREAS, this Agreement is one of several other agreements (“Other Management
Stockholders’ Agreements”) which have been, or which in the future will be,
entered into between the Company and other individuals who are or will be key
employees of the Company or one of its subsidiaries (collectively, the “Other
Management Stockholders”);

NOW THEREFORE, to implement the foregoing and in consideration of the issuance
of shares of Common Stock and the grant of Options and of the mutual agreements
contained herein, the Parties agree as follows:

1. Issuance of Options; Purchased Stock.

(a) The Management Stockholder hereby subscribes for, as of the Effective Date,
and the Company shall issue to the Management Stockholder as of the Effective
Date, 411,142 shares of Common Stock, at a per share price of $10.00 (the “Base
Price”), which price is equal to the fair market value of the shares of the
Company on the Effective Date as determined by the Board and supported by a
valuation of the Company by an independent third party appraiser (all such
shares acquired by the Management Stockholder, the “Purchased Stock”). The
aggregate price for all shares of the Purchased Stock is $4,111,420, which shall
be paid by the Management Stockholder by wire transfer of immediately available
funds to the Company on the Effective Date.

(b) Subject to the terms and conditions hereinafter set forth and as set forth
in the Option Plan, as of the Effective Date, the Company is issuing to the
Management Stockholder (x) Options to acquire shares of Common Stock pursuant to
the terms of the Rollover Stock Option Agreement and (y) Options to acquire
shares of Common Stock at an initial Option Exercise Price equal to (i) the Base
Price and (ii) the Base Price multiplied by two pursuant to the terms of the
Additional Stock Option Agreement; and the Parties shall execute and deliver to
each other copies of the Stock Option Agreements concurrently with the issuance
of all such Options.

(c) The Company shall have no obligation to issue any Purchased Stock or issue
any Options to any Person who (i) is domiciled in or is a resident or citizen of
a state or other jurisdiction in which the sale of the Common Stock to it, him
or her would constitute a violation of the securities or “blue sky” laws of such
jurisdiction or (ii) is not engaged by or affiliated with a person who is
engaged by the Company or any of its subsidiaries on the date hereof.

2. Management Stockholder’s Representations, Warranties and Agreements.

(a) In addition to agreeing to and acknowledging the restrictions on transfer of
the Stock (as defined in Section 3(a) hereof) set forth in Section 3 hereof, if
the Management Stockholder or the Executive is a Rule 405 Affiliate, the
Management Stockholder also agrees and acknowledges that it will not transfer
any shares of the Stock unless:

(i) the transfer is pursuant to an effective registration statement under the
Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder (the “Act”), and in compliance with applicable provisions of state
securities laws; or

 

2



--------------------------------------------------------------------------------

(ii) (A) counsel for the Management Stockholder (which counsel shall be
reasonably acceptable to the Company) shall have furnished the Company with an
opinion, satisfactory in form and substance to the Company, that no such
registration is required because of the availability of an exemption from
registration under the Act and (B) if the Management Stockholder is domiciled or
resident in any country other than the United States, or the Management
Stockholder desires to effect any transfer in any such country, counsel for the
Management Stockholder (which counsel shall be reasonably satisfactory to the
Company) shall have furnished the Company with an opinion or other advice
reasonably satisfactory in form and substance to the Company to the effect that
such transfer will comply with the securities laws of such jurisdiction.

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers are deemed to be in compliance with the Act and this
Agreement (including without limitation any restrictions or prohibitions herein)
and no opinion of counsel is required in connection therewith: (x) a transfer
permitted by or made pursuant to Sections 3 or 4 hereof, (y) a transfer to the
Executive, and following any such transfer, a transfer upon the death or
Permanent Disability of the Executive to the Executive’s Estate or a transfer to
the executors, administrators, testamentary trustees, legatees or beneficiaries
of a person who has become a holder of Stock in accordance with the terms of
this Agreement; provided that it is expressly understood that any such
transferee shall be bound by the provisions of this Agreement, and (z) a
transfer made after the Effective Date in compliance with applicable securities
laws to a Management Stockholder’s Trust (other than the Management
Stockholder), provided that such transfer is made expressly subject to this
Agreement and that the transferee agrees in writing to be bound by the terms and
conditions hereof.

(b) The Management Stockholder acknowledges that it has been advised that a
notation shall be made in the appropriate records of the Company indicating that
the Stock is subject to restrictions on transfer. If the Management Stockholder
or the Executive is a Rule 405 Affiliate, the Management Stockholder also
acknowledges that (1) the Stock must be held indefinitely and the Management
Stockholder must continue to bear the economic risk of the investment in the
Stock unless it is subsequently registered under the Act or an exemption from
such registration is available, (2) when and if shares of the Stock may be
disposed of without registration in reliance on Rule 144 of the rules and
regulations promulgated under the Act, such disposition can be made only in
limited amounts in accordance with the terms and conditions of such rule and
(3) if the Rule 144 exemption is not available, public sale without registration
will require compliance with some other exemption under the Act.

(c) If any shares of the Stock are to be disposed of in accordance with an
applicable resale exemption or otherwise, the Management Stockholder shall
promptly notify the Company of such intended disposition and shall deliver to
the Company at, or prior to, the time of such disposition such documentation as
the Company may reasonably request in connection with such sale and, in the case
of a disposition pursuant to Rule 144, shall deliver to the Company an executed
copy of any notice on Form 144 required to be filed with the SEC.

(d) The Management Stockholder agrees that, if any shares of the Stock are
offered to the public pursuant to an effective registration statement under the
Act (other than registration of securities issued on Form S-8, S-4 or any
successor or similar form), the Management Stockholder will not effect any
public sale or distribution of any shares of the

 

3



--------------------------------------------------------------------------------

Stock (except pursuant to such registration statement) for the “Lock-Up Period,”
unless otherwise agreed to in writing by the Company. The “Lock-Up Period” is
the period (i) beginning on the date of the receipt of a notice from the Company
that the Company has filed, or imminently intends to file, such registration
statement and (ii) ending one hundred and eighty (180) days (or such shorter
period as may be consented to by the managing underwriter or underwriters) in
the case of the initial Public Offering and ninety (90) days (or such shorter
period as may be consented to by the managing underwriter or underwriters, if
any) in the case of any other Public Offering after the effective date of such
registration statement. Notwithstanding the foregoing, if (1) during the last
seventeen (17) days of the Lock-Up Period, the Company issues an earnings
release or material news or a material event relating to the Company occurs or
(2) prior to the expiration of the Lock-Up Period, the Company announces that it
will release earnings results during the 16-day period beginning on the last day
of the Lock-Up Period, then the restrictions imposed in this Section 2(d) shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the announcement of the material news or the
occurrence of the material event, unless the Company waives such extension in
writing.

(e) The Management Stockholder represents and warrants that (i) with respect to
the Stock, it has received and reviewed the available information relating to
the Stock, including having received and reviewed the documents related thereto,
certain of which documents set forth the rights, preferences and restrictions
relating to the Options and the Stock underlying the Options and (ii) it has
been given the opportunity to obtain any additional information or documents and
to ask questions and receive answers about such information, the Company and the
business and prospects of the Company which it deems necessary to evaluate the
merits and risks related to its investment in the Stock and to verify the
information contained in the information received as indicated in this
Section 2(e), and it has relied solely on such information.

(f) The Management Stockholder further represents and warrants that (i) its
financial condition is such that it can afford to bear the economic risk of
holding the Stock for an indefinite period of time and has adequate means for
providing for its current needs and contingencies, (ii) it can afford to suffer
a complete loss of its investment in the Stock, (iii) it understands and has
taken cognizance of all risk factors related to the acquisition of the Stock,
(iv) its knowledge and experience in financial and business matters are such
that it is capable of evaluating the merits and risks of its acquisition of the
Stock as contemplated by this Agreement, (v) its participation in the
acquisition of the Purchased Stock is voluntary and (vi) it is an “accredited
investor” as such term is defined in Regulation D under the Act.

(g) The Management Stockholder hereby grants to Luxco an irrevocable proxy
coupled with an interest to vote its Stock at any meeting of stockholders of the
Company, to consent to holding such meetings at short notice and to exercise the
voting rights attached to the Stock by way of unanimous written consent in lieu
of a meeting, which proxy shall be valid and remain in effect until the earliest
to occur of (i) an initial Public Offering, (ii) a Change in Control and
(iii) the date on which the Investors’ beneficial ownership percentage (directly
or indirectly) in the Company’s Common Stock is less than thirty-three and
one-third percent (33 1/3%) of the amount of such ownership percentage as of
August 22, 2006.

 

4



--------------------------------------------------------------------------------

(h) The Management Stockholder is a Management Stockholder’s Trust for the
benefit of the Executive, and shall be the party to which the Purchased Stock
shall be issued initially and to which the Options shall be granted initially.

(i) The Management Stockholder and the Executive represent and warrant that
(i) the Management Stockholder has full power and authority and has taken all
required corporate, member and other action necessary to permit it to, and the
Executive has the full and absolute legal right, capacity and power to, execute,
deliver and perform their respective obligations under this Agreement and each
other agreement contemplated hereby to which they are a party; and (ii) this
Agreement and each other agreement contemplated hereby to which the Management
Stockholder or the Executive is a party will, upon the execution and delivery
thereof, constitute a valid and binding obligation of such party, enforceable
against such party in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and, as to
enforceability, to general principles of equity regardless of whether
enforcement is sought in a proceeding at law or in equity.

(j) The Management Stockholder and the Executive represent and warrant that
(i) the execution, delivery and performance of this Agreement by the Management
Stockholder and the Executive, and the consummation of the transactions
contemplated hereby on the part of each of them, (A) does not violate any
material provision of applicable law or any material order, decree, judgment or
award to which either of them is subject and (B) does not and will not result in
a breach of, or constitute a default under, or constitute an event which with
notice or lapse of time or both would become a default under, any material
agreement or material instrument to which either of them is a party or by which
either of them is bound; and (ii) no authorization, approval or consent of, or
notice to or filing with, any Person is or will be required for the execution,
delivery or performance of this Agreement or the other agreements contemplated
hereby to which either of them is a party or the consummation by either of them
of the transactions contemplated hereby and thereby, other than those previously
obtained or made.

3. Transferability of Stock.

(a) The Management Stockholder agrees that it will not directly or indirectly,
offer, transfer, sell, assign, pledge, hypothecate or otherwise dispose of (any
of the foregoing acts being referred to herein as a “transfer”) any shares of
Purchased Stock, at the time of exercise, the Common Stock issuable upon
exercise of the Options (“Option Stock”) and any other Common Stock otherwise
acquired and/or held by the Management Stockholder Entities (collectively
referred to as “Stock”) at any time from and after the Effective Date; provided,
however, that the Management Stockholder may transfer shares of Stock during
such time pursuant to one of the following exceptions: (i) transfers permitted
by clauses (x), (y) or (z) of Section 2(a)(ii) hereof; (ii) a sale of shares of
Common Stock pursuant to an effective registration statement under the Act filed
by the Company (excluding any registration on Form S-8, S-4 or any successor or
similar form) pursuant to Section 7 hereof; or (iii) transfers permitted
pursuant to the Sale Participation Agreement (as defined in Section 5(b)
hereof); and provided, further, that following an initial Public Offering, the
Management Stockholder may transfer shares of Stock only at the time of transfer
by, and on the same terms as, the Investors and on a pro rata basis with the
Investors (based on the percentage of Stock actually transferred by the
Investors).

 

5



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement to the contrary, if, following an
initial Public Offering, the Executive’s active service for the Company (and/or,
if applicable, its subsidiaries) under the Engagement Letter is terminated as a
result of the Executive’s death or Permanent Disability, the Management
Stockholder may transfer, without limitation under this Agreement (but subject
to any applicable securities laws), all or any portion of its Purchased Stock on
and after the expiration of any Lock-Up Period that may be applicable.

(c) If, following an initial Public Offering, the Management Stockholder is
unable to transfer shares of Stock due to restrictions on transfer of the Stock
other than as set forth in this Agreement or due to the provisions of
Section 7(e) hereof, then the restrictions on transfer of the Stock set forth in
this Agreement shall terminate such that the Management Stockholder may
(i) effect a sale of Stock to the public that the Management Stockholder would
have been able to sell pursuant to Section 7 hereof or pursuant to the Sale
Participation Agreement at a prior time had such other restrictions on transfer
of the Stock not been in effect and (ii) effect a sale of Option Stock to the
public that the Management Stockholder would have been able to sell pursuant to
Section 7 hereof or pursuant to the Sale Participation Agreement at a prior time
had the Options through which such Option Stock was acquired been exercisable at
such prior time, in each case at the time of a sale by the Investors pursuant to
Section 7 hereof or pursuant to the Sale Participation Agreement.

(d) Notwithstanding anything in this Agreement to the contrary, this Section 3
shall terminate and be of no further force or effect upon the earlier to occur
of (i) a Change in Control and (ii) the date on which the Investors’ beneficial
ownership percentage (directly or indirectly) in the Company’s Common Stock is
less than thirty-three and one-third percent (33 1/3%) of the amount of such
ownership percentage as of August 22, 2006.

4. The Company’s Option to Purchase Stock and Options of Management Stockholder
Upon Certain Terminations of Executive’s Service.

(a) Termination for Cause by the Company. Except as otherwise provided herein,
if (i) the Executive’s active service for the Company (and/or, if applicable,
its subsidiaries) under the Engagement Letter is terminated by the Company
(and/or, if applicable, its subsidiaries) for Cause, (ii) the Management
Stockholder or the Executive breaches any of the provisions of Section 22(a)
hereof, (iii) the legal or beneficial owners of the Management Stockholder shall
include any person or entity other than the Executive, his spouse (or ex-spouse)
or his lineal descendants (including adopted children) or, if at any time after
any such transfer there shall be no then living spouse or lineal descendants,
the estate of a deceased beneficiary or (iv) the Management Stockholder shall
otherwise effect a transfer of any of the Stock other than as permitted in this
Agreement (other than as may be required by applicable law or an order of a
court having competent jurisdiction) after notice from the Company of such
impermissible transfer and a reasonable opportunity to cure such transfer (each,
a “Section 4(a) Call Event”):

(A) With respect to the Stock, the Company may purchase all or any portion of
the shares of the Stock then held by the applicable Management Stockholder
Entities at a per share purchase price equal to the lesser of (x) the Fair
Market Value Per Share on the applicable repurchase date and (y) the Base Price
(or, with respect to any Option Stock, the Option Exercise Price) (any such
applicable repurchase price, the “Section 4(a) Repurchase Price”); and

 

6



--------------------------------------------------------------------------------

(B) With respect to the Options, all such Options (whether or not then
exercisable) held by the applicable Management Stockholder Entities will
terminate immediately without payment in respect thereof.

(b) Termination by the Management Stockholder without Good Reason. Except as
otherwise provided herein, if, prior to December 31, 2011, the Executive’s
active service for the Company (and/or, if applicable, its subsidiaries) is
terminated by the Management Stockholder or the Executive without Good Reason (a
“Section 4(b) Call Event”):

(A) With respect to the Stock, the Company may purchase all or any portion of
the shares of the Stock then held by the applicable Management Stockholder
Entities at a per share purchase price equal to (x) the lesser of (i) the Fair
Market Value Per Share on the applicable repurchase date and (ii) the Base Price
(or, with respect to any Option Stock, the Option Exercise Price), if the
Section 4(b) Call Event is on or prior to December 31, 2009 or (y) the Fair
Market Value Per Share, if the Section 4(b) Call Event is after December 31,
2009; and

(B) With respect to the Options, the Company may purchase all or any portion of
the exercisable Options held by the applicable Management Stockholder Entities
for an amount equal to the product of (x) the excess, if any, of (i) the lesser
of (1) the Fair Market Value Per Share and (2) the Option Exercise Price if the
Section 4(b) Call Event is on or prior to December 31, 2009 or (ii) the Fair
Market Value Per Share, if the Section 4(b) Call Event is after December 31,
2009, over the Option Exercise Price and (y) the number of Exercisable Option
Shares, which Options shall be terminated in exchange for such payment. In the
event the foregoing Option Excess Price is zero or a negative number, all
outstanding exercisable Options granted to the Management Stockholder under the
Option Plan shall be automatically terminated without any payment in respect
thereof. In the event that the Company does not exercise the foregoing rights,
all exercisable but unexercised Options shall terminate pursuant to the terms of
the applicable Stock Option Agreement. All unexercisable Options held by the
applicable Management Stockholder Entities shall terminate, without payment,
immediately upon termination of employment or on such later date as may
otherwise be provided in the applicable Stock Option Agreement.

(c) Termination for Death or Disability or without Cause by the Company or
Termination by the Management Stockholder with Good Reason. Except as otherwise
provided herein, if the Executive’s active service for the Company (and/or, if
applicable, its subsidiaries) is terminated (i) as a result of the death or
Permanent Disability of the Executive or without Cause by the Company or (ii) by
the Management Stockholder or the Executive with Good Reason (each a “Section
4(c) Call Event”):

(A) With respect to the Stock, the Company may purchase all or any portion of
the shares of the Stock then held by the applicable Management Stockholder
Entities at a per share price equal to the Fair Market Value Per Share on the
applicable repurchase date; and

(B) With respect to the Options, the Company may purchase all or any portion of
the exercisable Options held by the applicable Management Stockholder Entities
for an amount equal to the product of (x) the excess, if any, of the Fair Market
Value Per Share over the Option Exercise Price and (y) the number of Exercisable
Option Shares, which Options shall be terminated in exchange for such payment.
In the event the foregoing

 

7



--------------------------------------------------------------------------------

Option Excess Price is zero or a negative number, all outstanding exercisable
Options granted to the Management Stockholder under the Option Plan shall be
automatically terminated without any payment in respect thereof. In the event
that the Company does not exercise the foregoing rights, all exercisable but
unexercised Options shall terminate pursuant to the terms of the applicable
Stock Option Agreement. All unexercisable Options held by the applicable
Management Stockholder Entities shall terminate without payment (except as
provided in Section 3.1(c) of the Rollover Stock Option Agreement) immediately
upon termination of employment or on such later date as may otherwise be
provided in the applicable Stock Option Agreement.

(d) Call Notice. The Company shall have a period (the “Call Period”) of
sixty (60) days from the date of any Call Event (or, if later, with respect to a
Section 4(a) Call Event, from the date after discovery of, and the applicable
cure period for, an impermissible transfer constituting a Section 4(a) Call
Event) in which to give notice in writing to the Management Stockholder of its
election to exercise its rights and obligations pursuant to this Section 4
(“Call Notice”). The completion of the purchases pursuant to the foregoing shall
take place at the principal office of the Company on the tenth Business Day
after the giving of the Call Notice. The applicable Repurchase Price (including
any payment with respect to the Options as described in this Section 4) shall be
paid by delivery to the applicable Management Stockholder Entities of a
certified bank check or checks in the appropriate amount payable to the order of
each of the applicable Management Stockholder Entities (or by wire transfer of
immediately available funds, if the Management Stockholder Entities provide to
the Company wire transfer instructions) against delivery of an irrevocable power
of attorney enabling the Company to cause the transfer to it of the Stock so
purchased and appropriate documents canceling the Options so terminated,
appropriately endorsed or executed by the applicable Management Stockholder
Entities or any duly authorized representative.

(e) Delay of Call. Notwithstanding any other provision of this Section 4 to the
contrary and subject to Section 8(a) hereof, if there exists and is continuing a
default or an event of default on the part of the Company or any subsidiary of
the Company under any loan, guarantee or other agreement under which the Company
or any subsidiary of the Company has borrowed money or if a repurchase would not
be permitted under, or would otherwise violate, applicable provisions of Dutch
law (each such occurrence being an “Event”), the Company shall delay the
repurchase of any of the Stock or the Options (pursuant to a Call Notice timely
given in accordance with Section 4(d) hereof) from the applicable Management
Stockholder Entities until the first Business Day which is ten (10) calendar
days after all of the foregoing Events have ceased to exist (the “Repurchase
Eligibility Date”); provided, however, that (i) the number of shares of Stock
subject to repurchase under this Section 4 shall be that number of shares of
Stock, and (ii) in the case of a repurchase pursuant to Section 4(a), 4(b) or
4(c) hereof, the number of Exercisable Option Shares for purposes of calculating
the Option Excess Price payable under this Section 4 shall be the number of
Exercisable Option Shares, in each case held by the applicable Management
Stockholder Entities at the time of delivery of (and as set forth in) a Call
Notice in accordance with Section 4(d) hereof. All Options exercisable as of the
date of a Call Notice, in the case of a repurchase pursuant to Section 4(a),
4(b) or 4(c) hereof, shall continue to be exercisable until the repurchase of
such Options pursuant to such Call Notice, provided that to the extent that any
Options are exercised after the date of such Call Notice, the number of
Exercisable Option Shares for purposes of calculating the Option Excess Price
shall be reduced accordingly.

 

8



--------------------------------------------------------------------------------

(f) Calculation of Option Excess Price. For the avoidance of doubt, in any
instance where the Company purchases Options as set forth in this Section 4, the
applicable Option Excess Price shall be calculated in tranches based on the
applicable Option Exercise Prices relative to the applicable Repurchase Price,
and not on an aggregate net basis, such that the Option Excess Price of any
Options having the same Option Exercise Price, where the Option Excess Price is
greater than zero, shall not be netted against the Option Excess Price of any
Options having a different Option Exercise Price, where the Option Excess Price
is less than or equal to zero.

(g) Effect of Accounting Principles. Notwithstanding anything set forth in this
Section 4 to the contrary, in the event that it is determined by the Company (in
consultation with its auditors) that the provisions of this Section 4 would
result in any of the Options being classified as a liability as contemplated by
FASB Statement No. 123R, Share-Based Payment, including any amendments and
interpretations thereto, then the following terms shall apply in lieu of the
corresponding provisions in Section 4(b) and Section 4(c) providing for the
purchase by the Company of exercisable Options:

With respect to any exercisable Options, upon the occurrence of the applicable
event giving rise to the Section 4 Call Event, the Management Stockholder
Entities may be required to by the Company to elect, in accordance with the
terms of the relevant Stock Option Agreement, to receive from the Company, on
one occasion, in exchange for all of the exercisable Options then held by the
applicable Management Stockholder Entities, if any, a number of shares of Stock
equal to the quotient of (x) the product of (A) the excess, if any, of the Fair
Market Value over the Option Exercise Price and (B) the number of shares then
acquirable on exercise, divided by (y) the Fair Market Value, which Options
shall be terminated in exchange for such payment of shares of Stock (such shares
of Stock, the “Net Settled Stock”). (In the event the foregoing Option Excess
Price is zero or a negative number, all outstanding exercisable Options shall be
automatically terminated without any payment in respect thereof.) Upon the
occurrence of such net settlement of all exercisable Options, the Call Period
shall be deemed to be the period that is 30 days following the date that is six
months after the receipt by the applicable Management Stockholder Entities of
the Net Settled Stock, during which time the Company may, on delivery of Call
Notice, purchase all or any portion of the Net Settled Stock held by the
applicable Management Stockholder Entities, at a per share price equal to the
applicable Repurchase Price for Option Stock identified in Section 4(b) or
Section 4(c), as applicable.

(h) Effect of Change in Control and Reduction in Investors’ Ownership.
Notwithstanding anything in this Agreement to the contrary, this Section 4 shall
terminate and be of no further force or effect upon the earlier to occur of
(i) a Change in Control and (ii) the date on which the Investors’ beneficial
ownership percentage (directly or indirectly) in the Company’s Common Stock is
less than thirty-three and one-third percent (33 1/3%) of the amount of such
ownership percentage as of August 22, 2006.

5. Adjustment of Repurchase Price; Definitions.

(a) Adjustment of Repurchase Price. In determining the applicable repurchase
price of the Stock and Options, as provided for in Section 4 hereof, appropriate
adjustments shall be made for any stock dividends, extraordinary cash dividends,
splits, combinations, recapitalizations or any other adjustment in the number of
outstanding shares of Stock in order to maintain, as nearly as practicable, the
intended operation of the provisions of Section 4 hereof.

 

9



--------------------------------------------------------------------------------

(b) Definitions. All capitalized terms used in this Agreement and not defined
herein shall have such meaning as such terms are defined in the Option Plan.
Terms used herein and as listed below shall be defined as follows:

“Act” shall have the meaning set forth in Section 2(a)(i) hereof.

“Additional Stock Option Agreement” shall have the meaning set forth in the
fourth “whereas” paragraph.

“Agreement” shall have the meaning set forth in the introductory paragraph.

“Base Price” shall have the meaning set forth in Section 1(a) hereof.

“Board” shall mean the Supervisory Board (raad van commissarissen) of Nielsen
or, if and as when there exists a Supervisory Board of the Company, the
Supervisory Board of the Company.

“Business Day” shall mean a day on which banks are open for business in
Amsterdam, London, New York and Luxembourg (which, for avoidance of doubt, shall
not include Saturdays, Sundays and public holidays in any of these cities).

“Call Events” shall mean, collectively, Section 4(a) Call Events, Section 4(b)
Call Events, and Section 4(c) Call Events.

“Call Notice” shall have the meaning set forth in Section 4(d) hereof.

“Call Period” shall have the meaning set forth in Section 4(d) hereof.

“Cause” shall mean “Cause” as such term may be defined in any employment, change
in control or severance agreement in effect at the time of termination between
the Management Stockholder or the Executive and the Company or any of its
subsidiaries or Rule 405 Affiliates; or, if there is no such employment, change
in control or severance agreement or such term is not defined therein, “Cause”
shall mean (i) the Management Stockholder’s or the Executive’s willful
misconduct with regard to the Company; (ii) the Management Stockholder or the
Executive is indicted for, convicted of, or pleading nolo contendere to, a
felony, a misdemeanor involving moral turpitude, or an intentional crime
involving material dishonesty other than, in any case, vicarious liability;
(iii) the Management Stockholder’s or the Executive’s conduct involving the use
of illegal drugs in the workplace; (iv) the Management Stockholder’s or the
Executive’s failure to attempt in good faith to follow a lawful directive of its
or his supervisor within ten (10) days after written notice of such failure;
and/or (v) the Management Stockholder’s or the Executive’s breach of this
Agreement, the Engagement Letter, the Management Stockholder’s or the
Executive’s other agreements with the Company, or any employment agreement with
any of the Company’s subsidiaries or Rule 405 Affiliates, which continues beyond
ten (10) days after written demand for substantial performance is delivered to
the Management Stockholder or the Executive by the Company (to the extent that,
in the reasonable judgment of the Board, such breach can be cured by the
Management Stockholder or the Executive).

 

10



--------------------------------------------------------------------------------

“Change in Control” shall mean: any transaction (including, without limitation,
any merger, consolidation or sale of assets or equity interests, or any
acquisition of stock in the open market or otherwise) the result of which is
that any Person or “group” (as defined within the meaning of Rules 13d-3 and
13d-5 of the Exchange Act), other than any of the Investors or their Rule 405
Affiliates, obtains (i) direct or indirect beneficial ownership of more than
fifty percent (50%) of the voting rights attached to the entire issued share
capital of Luxco, or any entity which is wholly-owned, directly or indirectly,
by Luxco and which has materially the same direct or indirect ownership of all
direct and indirect subsidiaries of Luxco as does Luxco, or (ii) all or
substantially all of the assets of the Luxco and its direct and indirect
subsidiaries including Nielsen and its direct and indirect subsidiaries
(collectively, the “Nielsen Group”) (excluding, for the avoidance of doubt, a
transaction or series of transactions involving the sale of only (A) the assets
of the entities comprising the Business Information division of the Nielsen
Group, in combination with (B) the assets of either (x) the entities comprising
the Marketing Information division of the Nielsen Group or (y) the entities
comprising the Media Measurement and Information division of the Nielsen Group,
in each case as such applicable division is constituted from time to time).

“Common Stock” shall have the meaning set forth in the fourth “whereas”
paragraph.

“Company” shall have the meaning set forth in the introductory paragraph.

“Confidential Information” shall mean all non-public information concerning
trade secrets, know-how, software, developments, inventions, processes,
technology, designs, financial data, strategic business plans or any proprietary
or confidential information, documents or materials in any form or media,
including any of the foregoing relating to research, operations, finances,
current and proposed products and services, vendors, customers, advertising and
marketing, and other non-public, proprietary, and confidential information of
the Restricted Group.

“Custody Agreement and Power of Attorney” shall have the meaning set forth in
Section 7(f) hereof.

“Effective Date” shall have the meaning set forth in the introductory paragraph.

“Engagement Letter” shall have the meaning set forth in the third “whereas”
paragraph.

“Event” shall have the meaning set forth in Section 4(e) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor statute thereto).

“Exercisable Option Shares” shall mean the shares of Common Stock that, at the
Repurchase Calculation Date, could be acquired by the Management Stockholder
upon exercise of its outstanding and exercisable Options.

“Executive’s Estate” shall mean the conservators, guardians, executors,
administrators, testamentary trustees, legatees or beneficiaries of the
Executive.

 

11



--------------------------------------------------------------------------------

“Fair Market Value Per Share” shall mean the Market Value Per Share, or, if
there has been no Qualified Public Offering, the fair market value of the Common
Stock as determined in the good faith discretion of the Board.

“Good Reason” shall mean, without the Management Stockholder’s consent, (i) a
reduction in Management Stockholder’s or the Executive’s annual base
compensation or target annual incentive (whether payable to the Management
Stockholder or the Executive) under the Annual Incentive Plan (“target AIP”)
(excluding any reduction in the Management Stockholder’s or the Executive’s base
compensation and/or target AIP that is part of a plan to reduce generally
compensation of employees of the Company comparably situated with the Executive;
provided that such reduction in the Management Stockholder’s or the Executive’s
base compensation and/or target AIP is not greater than ten percent (10%) of
such base compensation and target AIP); (ii) a material diminution in the nature
or scope of the Management Stockholder’s or the Executive’s responsibilities,
duties or authority (other than any such diminution which may occur by reason of
the current corporate restructuring programs); (iii) the relocation by the
Company of the Executive’s primary place of service for the Company to a
location more than fifty (50) miles from 770 Broadway, New York, New York (which
shall not be deemed to occur due to a requirement that the Executive travel in
connection with the performance of his duties); or (iv) solely for the purposes
of this Management Stockholder’s Agreement (and not for the purpose of any
change in control or severance agreement or the Stock Option Agreements), the
voluntary termination for any reason of service by the Management Stockholder or
the Executive at any time following the third anniversary of the date of this
Agreement; in any case of the foregoing clauses (i), (ii) or (iii), that remains
uncured after ten (10) Business Days after the Management Stockholder has
provided the Company written notice that the Management Stockholder believes in
good faith that such event giving rise to such claim of Good Reason has
occurred, so long as such notice is provided within ninety (90) days after such
event has first occurred.

“Holders” shall have the meaning set forth in Section 7(d) hereof.

“Investors” shall have the meaning set forth in the first “whereas” paragraph.

“Lock-Up Period” shall have the meaning set forth in Section 2(d) hereof.

“Luxco” shall have the meaning set forth in the introductory paragraph.

“Management Stockholder” shall have the meaning set forth in the introductory
paragraph, and shall also mean the Executive following any transfer of Stock or
the Options to the Executive as permitted under this Agreement.

“Management Stockholder Entities” shall mean the Executive, the Management
Stockholder’s Trust, the Management Stockholder and the Executive’s Estate,
collectively.

“Management Stockholder’s Trust” shall mean a partnership, limited liability
company, corporation, trust or custodianship, the beneficiaries of which may
include only the Executive, his spouse (or ex-spouse) or his lineal descendants
(including adopted children) or, if at any time after any such transfer there
shall be no then living spouse or lineal descendants, then to the ultimate
beneficiaries of any such trust or to the estate of a deceased beneficiary. For
the avoidance of doubt, in addition to being the Management Stockholder, the
Management Stockholder is a Management Stockholder’s Trust for purposes of this
Agreement.

 

12



--------------------------------------------------------------------------------

“Market Value Per Share” shall mean, on the Repurchase Calculation Date, the
price per share equal to (i) the last sale price of the Common Stock on the
Repurchase Calculation Date on the principal stock exchange on which the Common
Stock may at the time be listed or, (ii) if there shall have been no sales on
such exchange on the Repurchase Calculation Date on any given day, the average
of the closing bid and asked prices of the Common Stock on such exchange on the
Repurchase Calculation Date or, (iii) if there is no such bid and asked price on
the Repurchase Calculation Date, the average of the closing bid and asked prices
of the Common Stock on the next preceding date when such bid and asked price
occurred or, (iv) if the Common Stock shall not be so listed, the closing sales
price of the Common Stock as reported by NASDAQ on the Repurchase Calculation
Date in the over-the-counter market.

“Maximum Repurchase Amount” shall have the meaning set forth in Section 8(a)
hereof.

“Nielsen” shall have the meaning set forth in the second “whereas” paragraph.

“Notice” shall have the meaning set forth in Section 7(b) hereof.

“Option Excess Price” shall mean, with respect to any Option, the aggregate
amount paid or payable by the Company in respect of Exercisable Option Shares
pursuant to Section 4 hereof.

“Option Exercise Price” shall mean the then-current exercise price of the shares
of Common Stock covered by the applicable Option.

“Option Plan” shall have the meaning set forth in the fourth “whereas”
paragraph.

“Options” shall have the meaning set forth in the fourth “whereas” paragraph.

“Option Stock” shall have the meaning set forth in Section 3(a) hereof.

“Other Management Stockholders” shall have the meaning set forth in the fifth
“whereas” paragraph.

“Other Management Stockholders’ Agreements” shall have the meaning set forth in
the fifth “whereas” paragraph.

“Parties” shall have the meaning set forth in the introductory paragraph.

“Permanent Disability” shall mean “Disability” or “Permanent Disability” (as
applicable) as such term may be defined in any employment, change in control or
severance agreement in effect at the time of termination between the Management
Stockholder or the Executive and the Company or any of its subsidiaries or
Rule 405 Affiliates; or, if there is no such employment, change in control or
severance agreement or such term is not defined therein, “Permanent Disability”
shall have occurred when the Executive has been unable to perform his material
duties because of physical or mental incapacity for a period of at least 180
consecutive days, as determined by a medical doctor mutually agreed upon by the
parties hereto. Any question as to the existence of the Permanent Disability of
the Executive as to which the Management Stockholder and the Company cannot
agree shall be determined in writing by a qualified independent physician
mutually acceptable to the Management Stockholder and the Company. If the
Management Stockholder and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those

 

13



--------------------------------------------------------------------------------

two physicians shall select a third who shall make such determination in
writing. The determination of Permanent Disability made in writing to the
Company and the Management Stockholder shall be final and conclusive for all
purposes of this Agreement (such inability is hereinafter referred to as
“Permanent Disability” or being “Permanently Disabled”).

“Person” shall mean “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

“Piggyback Registration Rights” shall have the meaning set forth in Section 7(a)
hereof.

“Proposed Registration” shall have the meaning set forth in Section 7(b) hereof.

“Public Offering” shall mean the sale of shares of Common Stock to the public
subsequent to the date hereof pursuant to a registration statement under the Act
which has been declared effective by the SEC (other than a registration
statement on Form S-4, S-8 or any other similar form).

“Purchased Stock” shall have the meaning set forth in Section 1(a) hereof.

“Qualified Public Offering” shall mean a Public Offering, which results in an
active trading market of 25% or more of the Common Stock.

“Repurchase Calculation Date” shall mean the date on which the repurchase
occurs.

“Repurchase Eligibility Date” shall have the meaning set forth in Section 4(e)
hereof.

“Repurchase Price” shall mean the amount to be paid in respect of the Stock and
Options to be purchased by the Company pursuant to Section 4(a), 4(b), or 4(c)
hereof, as applicable.

“Request” shall have the meaning set forth in Section 7(b) hereof.

“Restricted Group” shall mean, collectively, the Company, its subsidiaries, the
Investors and their respective Rule 405 Affiliates.

“Rollover Stock Option Agreement” shall have the meaning set forth in the fourth
“whereas” paragraph.

“Rule 405 Affiliate” shall mean an affiliate of the Company as defined under
Rule 405 of the rules and regulations promulgated under the Act and as
interpreted in good faith by the Board.

“Sale Participation Agreement” shall mean that certain sale participation
agreement entered into by and between the Management Stockholder and Luxco on
behalf of the Investors dated as of the date hereof.

“SEC” shall mean the Securities and Exchange Commission.

“Section 4(a) Call Event” shall have the meaning set forth in Section 4(a)
hereof.

 

14



--------------------------------------------------------------------------------

“Section 4(a) Repurchase Price” shall have the meaning set forth in Section 4(a)
hereof.

“Section 4(b) Call Event” shall have the meaning set forth in Section 4(b)
hereof.

“Section 4(c) Call Event” shall have the meaning set forth in Section 4(c)
hereof.

“Shareholders’ Agreement” shall have the meaning set forth in Section 7(a)
hereof.

“Stock” shall have the meaning set forth in Section 3(a) hereof.

“Stock Option Agreements” shall have the meaning set forth in the fourth
“whereas” paragraph.

“Transfer” shall have the meaning set forth in Section 3(a) hereof.

“Valcon Acquisition B.V.” shall have the meaning set forth in the second
“whereas” paragraph.

6. The Company’s Representations and Warranties.

(a) The Company represents and warrants to the Management Stockholder that
(i) this Agreement has been duly authorized, executed and delivered by the
Company and is enforceable against the Company in accordance with its terms and
(ii) the Stock, when issued and delivered in accordance with the terms hereof
and the other agreements contemplated hereby, will be duly and validly issued,
fully paid and nonassessable.

(b) If the Company becomes subject to the reporting requirements of Section 12
of the Exchange Act, the Company will file the reports required to be filed by
it under the Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder, to the extent required from time to time to enable the
Management Stockholder to sell shares of Stock without registration under the
Exchange Act within the limitations of the exemptions provided by (A) Rule 144
under the Act, as such rule may be amended from time to time, or (B) any similar
rule or regulation hereafter adopted by the SEC. Notwithstanding anything
contained in this Section 6(b), the Company may de-register under Section 12 of
the Exchange Act if it is then permitted to do so pursuant to the Exchange Act
and the rules and regulations thereunder and, in such circumstances, shall not
be required hereby to file any reports which may be necessary in order for
Rule 144 or any similar rule or regulation under the Act to be available.
Nothing in this Section 6(b) shall be deemed to limit in any manner the
restrictions on sales of Stock contained in this Agreement.

7. “Piggyback” Registration Rights. Effective upon the date of this Agreement
and until the later of (i) the occurrence of a Qualified Public Offering and
(ii) December 31, 2011:

(a) The Management Stockholder hereby agrees to be bound by all of the terms,
conditions and obligations of the piggyback registration rights contained in the
Shareholders’ Agreement (the “Shareholders’ Agreement”) entered into by and
among Luxco, Valcon Acquisition B.V., the Company and investors party thereto
(the “Piggyback Registration Rights”), in the form provided to the Management
Stockholder on the date hereof (subject to any amendments thereto to which the
Management Stockholder has

 

15



--------------------------------------------------------------------------------

agreed in writing to be bound), and, following the consummation of an initial
Public Offering, if any one of the Investors are selling stock, shall have all
of the rights and privileges of the Piggyback Registration Rights (including,
without limitation, the right to participate in one or more Public Offerings and
any rights to indemnification and/or contribution from the Company and/or the
Investors), in each case as if the Management Stockholder were an original party
(other than Luxco, Valcon Acquisition B.V. and the Company) to the Shareholders’
Agreement, subject to applicable and customary underwriter restrictions;
provided, however, that at no time shall the Management Stockholder have any
rights to request registration under the Shareholders’ Agreement; and provided
further, that the Management Stockholder shall not be bound by any amendments to
the Shareholders’ Agreement unless the Management Stockholder consents in
writing thereto provided that such consent will not be unreasonably withheld.
All Stock, whether acquired upon the exercise of an Option or not, acquired or
held by the applicable Management Stockholder Entities pursuant to this
Agreement shall be deemed to be “Listed Shares” as defined in the Shareholders’
Agreement.

(b) In the event of a sale of Common Stock by the Investors in accordance with
the terms of the Shareholders’ Agreement, the Company will promptly notify the
Management Stockholder in writing (a “Notice”) of any proposed registration (a
“Proposed Registration”). If within five (5) Business Days of the receipt by the
Management Stockholder of such Notice, the Company receives from the applicable
Management Stockholder Entities a written request (a “Request”) to register
shares of Stock held by the applicable Management Stockholder Entities (which
Request will be irrevocable unless otherwise mutually agreed to in writing by
the Management Stockholder and the Company), shares of Stock will be so
registered as provided in this Section 7; provided, however, that for each such
registration statement only one Request, which shall be executed by the
applicable Management Stockholder Entities, may be submitted for all Listed
Shares held by the applicable Management Stockholder Entities.

(c) The maximum number of shares of Stock which will be registered pursuant to a
Request will be the lowest of (i) the number of shares of Stock then held by the
Management Stockholder Entities, including all shares of Stock which the
Management Stockholder Entities are then entitled to acquire under an
unexercised Option to the extent then exercisable, multiplied by a fraction, the
numerator of which is the number of shares of Stock being sold by the Investors
and any affiliated or unaffiliated investment partnerships and investment
limited liability companies investing with the Investors and the denominator of
which is the aggregate number of shares of Stock owned by the Investors and any
investment partnerships and investment limited liability companies investing
with the Investors or (ii) the maximum number of shares of Stock which the
Company can register in the Proposed Registration without adverse effect on the
offering in the view of the managing underwriters (reduced pro rata as more
fully described in subsections (d) and (e) of this Section 7) or (iii) the
maximum number of shares which the Management Stockholder (pro rata based upon
the aggregate number of shares of Stock the Management Stockholder and all Other
Management Stockholders have requested to be registered) is permitted to
register under the Piggyback Registration Rights.

(d) Subject to subsection (e) of this Section 7, if a Proposed Registration
involves an underwritten offering and the managing underwriter advises the
Company in writing that, in its opinion, the number of shares of Stock requested
to be included in the Proposed Registration exceeds the number which can be sold
in such offering, so as to be

 

16



--------------------------------------------------------------------------------

likely to have an adverse effect on the price, timing or distribution of the
shares of Stock offered in such Public Offering as contemplated by the Company,
then the Company will include in the Proposed Registration (i) first, 100% of
the shares of Stock the Company proposes to sell and (ii) second, to the extent
of the number of shares of Stock requested to be included in the Proposed
Registration which, in the opinion of such managing underwriter, can be sold
without having the adverse effect referred to above, the number of shares of
Stock which the selling Investors and any affiliated or unaffiliated investment
partnerships and investment limited liability companies investing with the
selling Investors, the Management Stockholder and all Other Management
Stockholders (together, the “Holders”) have requested to be included in the
Proposed Registration, such amount to be allocated pro rata among all requesting
Holders on the basis of the relative number of shares of Stock then held by each
such Holder (including upon exercise of all exercisable Options) (provided that
any shares thereby allocated to any such Holder that exceed such Holder’s
request will be reallocated among the remaining requesting Holders in like
manner).

(e) If a Proposed Registration involves an underwritten offering and the
managing underwriter advises the Company in writing that, in its opinion, the
number of shares of Stock requested to be included in the Proposed Registration
by the Management Stockholder and all Other Management Stockholders would be
likely to have an adverse effect on the price, timing or distribution of the
shares of Stock offered in such Public Offering as contemplated by the Company,
then the Company will include in the Proposed Registration, in addition to
shares to be sold by the Company and the selling Investors, the number of shares
of Stock requested to be sold by the Management Stockholder and all Other
Management Stockholders which, in the opinion of such managing underwriter, can
be sold without having the adverse effect referred to above, such amount to be
allocated pro rata among all requesting parties on the basis of the relative
number of shares of Stock then held by each such party (including upon exercise
of all exercisable Options) (provided that any shares thereby allocated to any
such party that exceed such party’s request will be reallocated among the
remaining requesting parties in like manner).

(f) Upon delivering a Request, the Management Stockholder will, if requested by
the Company, execute and deliver a custody agreement and power of attorney
having customary terms and in form and substance satisfactory to the Company
with respect to the shares of Stock to be registered pursuant to this Section 7
(a “Custody Agreement and Power of Attorney”). The Custody Agreement and Power
of Attorney will provide, among other things, that the Management Stockholder
will irrevocably appoint said custodian and attorney-in-fact as the Management
Stockholder’s agent and attorney-in-fact with full power and authority to act
under the Custody Agreement and Power of Attorney on the Management
Stockholder’s behalf with respect to the matters specified therein.

(g) If the number of shares of Stock that the Management Stockholder is
permitted to include in a Request pursuant to this Section 7 is limited by the
fact that the Options are not exercisable at the time of such Proposed
Registration, then at such time as the Options become exercisable (in whole or
in part) and at any time thereafter, the Management Stockholder shall be
entitled to register for public sale as part of any subsequent Proposed
Registration such additional number of shares of Stock as the Management
Stockholder could have registered at the time of the initial Proposed
Registration.

 

17



--------------------------------------------------------------------------------

(h) The Management Stockholder agrees that it will execute such other agreements
as the Company may reasonably request to further evidence the provisions of this
Section 7.

8. Pro Rata Repurchases; Dividends.

(a) Notwithstanding anything to the contrary contained in Section 4 hereof, if
at any time consummation of any purchase or payment to be made by the Company
pursuant to this Agreement and the Other Management Stockholders Agreements
would result in an Event, then the Company shall make purchases from, and
payments to, the Management Stockholder and Other Management Stockholders pro
rata (on the basis of the proportion of the number of shares of Stock each such
Management Stockholder and all Other Management Stockholders have elected or are
required to sell to the Company) for the maximum number of shares of Stock
permitted without resulting in an Event (the “Maximum Repurchase Amount”). The
provisions of Section 4(e) hereof shall apply in their entirety to payments and
repurchases with respect to shares of Stock which may not be made due to the
limits imposed by the Maximum Repurchase Amount under this Section 8(a). Until
all of such Stock is purchased and paid for by the Company, the Management
Stockholder and the Other Management Stockholders whose Stock is not purchased
in accordance with this Section 8(a) shall have priority, on a pro rata basis,
over other purchases of Stock by the Company pursuant to this Agreement and
Other Management Stockholders’ Agreements.

(b) In the event any dividends are paid with respect to the Stock, the
Management Stockholder will be treated in the same manner as all other holders
of Common Stock with respect to shares of Stock then owned by the Management
Stockholder, and, with respect to any Options held by the Management
Stockholder, in accordance, as applicable, with the Stock Option Agreements.

9. Rights to Negotiate Repurchase Price. Nothing in this Agreement shall be
deemed to restrict or prohibit the Company from purchasing, redeeming or
otherwise acquiring for value shares of Stock or Options from the Management
Stockholder, at any time, upon such terms and conditions, and for such price, as
may be mutually agreed upon in writing between the Parties hereto, whether or
not at the time of such purchase, redemption or acquisition circumstances exist
which specifically grant the Company the right to purchase, or the Management
Stockholder the right to sell, shares of Stock or any Options under the terms of
this Agreement; provided that no such purchase, redemption or acquisition shall
be consummated, and no agreement with respect to any such purchase, redemption
or acquisition shall be entered into, without the prior approval of the Board.

10. Covenant Regarding 83(b) Election. Except as the Company may otherwise agree
in writing, to the extent applicable, the Management Stockholder hereby
covenants and agrees that it will make an election provided pursuant to Treasury
Regulation Section 1.83-2 with respect to the Stock, including without
limitation, the Stock to be acquired upon each exercise of the Management
Stockholder’s Options; and the Management Stockholder further covenants and
agrees that it will furnish the Company with copies of the forms of election the
Management Stockholder files within thirty (30) days after the date hereof, and
within thirty (30) days after each exercise of Management Stockholder’s Options
and with evidence that each such election has been filed in a timely manner.

 

18



--------------------------------------------------------------------------------

11. Notice of Change of Beneficiary. Immediately prior to any transfer of Stock
to the Executive or to a Management Stockholder’s Trust, the Management
Stockholder shall provide the Company with a copy of the instruments effecting
such transfer to the Executive or creating the Management Stockholder’s Trust
and with the identity of the beneficiaries of the Management Stockholder’s
Trust. The Management Stockholder shall notify the Company as soon as
practicable prior to any change in the identity of any beneficiary of the
Management Stockholder’s Trust.

12. Recapitalizations, etc. The provisions of this Agreement shall apply, to the
full extent set forth herein with respect to the Stock or the Options, to any
and all shares of capital stock of the Company or any capital stock, partnership
units or any other security evidencing ownership interests in any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for, or substitution
of the Stock or the Options by reason of any stock dividend, split, reverse
split, combination, recapitalization, liquidation, reclassification, merger,
amalgamation, consolidation or otherwise.

13. Management Stockholder’s and Executive’s Engagement by the Company. Nothing
contained in this Agreement or in any other agreement entered into by the
Company and the Management Stockholder or the Executive contemporaneously with
the execution of this Agreement (subject to, and except as set forth in, the
applicable provisions of the Engagement Letter and any offer letter or letter of
employment provided to the Management Stockholder by the Company or any
engagement or service agreement entered by and between the Management
Stockholder or the Executive and the Company) (i) obligates the Company or any
subsidiary of the Company to engage or retain the Management Stockholder or the
Executive in any capacity whatsoever or (ii) prohibits or restricts the Company
(or any such subsidiary) from terminating the engagement of the Management
Stockholder or the services of the Executive at any time or for any reason
whatsoever, with or without Cause, and the Management Stockholder and the
Executive hereby acknowledge and agree that neither the Company nor any other
person has made any representations or promises whatsoever to the Management
Stockholder or the Executive concerning the Management Stockholder’s or the
Executive’s engagement or continued service to the Company or any subsidiary of
the Company.

14. Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the Parties hereto and their respective heirs, legal
representatives, successors and assigns. In the case of a transferee permitted
under clause (y) or (z) of Section 2(a)(ii) or Section 3 hereof, such transferee
shall be deemed the Management Stockholder hereunder; provided, however, that no
transferee (including without limitation, transferees referred to in
Section 2(a)(ii) or Section 3 hereof) shall derive any rights under this
Agreement unless and until such transferee has delivered to the Company a valid
undertaking and becomes bound by the terms of this Agreement.

15. Amendment. This Agreement may be amended only by a written instrument signed
by the Parties hereto.

16. Closing. Except as otherwise provided herein, the closing of each issue or
sale of shares of Stock pursuant to this Agreement shall take place at the
principal office of the Company on the tenth Business Day following delivery of
the notice by either Party to the other of its exercise of the right to acquire
or dispose of such Stock hereunder.

 

19



--------------------------------------------------------------------------------

17. Applicable Law; Jurisdiction; Arbitration; Legal Fees.

(a) The laws of the State of New York shall govern the interpretation, validity
and performance of the terms of this Agreement, except to the extent that the
issue or transfer of Stock shall be subject to mandatory provisions of the laws
of The Netherlands.

(b) In the event of any controversy among the Parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the Parties
hereto, such controversy shall be finally, exclusively and conclusively settled
by mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules by a single independent arbitrator. Such
arbitration process shall take place within 50 miles of the New York City
metropolitan area. The decision of the arbitrator shall be final and binding
upon all Parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning. Judgment upon
the award rendered may be entered in any court having jurisdiction thereof.

(c) Notwithstanding the foregoing, each of the Management Stockholder and the
Executive acknowledges and agrees that the Company, its subsidiaries, the
Investors and any of their respective Rule 405 Affiliates shall be entitled to
injunctive or other relief in order to enforce the covenant not to compete,
covenant not to solicit and/or confidentiality covenants as set forth in
Section 22(a) of this Agreement.

(d) In the event of any arbitration or other disputes with regard to this
Agreement or any other document or agreement referred to herein, each Party
shall pay its own legal fees and expenses. Notwithstanding anything herein to
the contrary, if any employment, change in control or severance agreement in
effect between the Management Stockholder or the Executive and the Company or
any of its subsidiaries or Rule 405 Affiliates contains a similar provision
relating to arbitration and/or dispute resolution, such provision in such
agreement shall govern any controversy hereunder.

18. Assignability of Certain Rights by the Company. The Company shall have the
right to assign any or all of its rights or obligations to purchase shares of
Stock pursuant to Section 4 hereof.

19. Miscellaneous.

(a) In this Agreement all references to “dollars” or “$” are to U.S. dollars and
the masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates

(b) If any provision of this Agreement shall be declared illegal, void or
unenforceable by any court of competent jurisdiction, the other provisions shall
not be affected, but shall remain in full force and effect.

(c) If any payments of money, delivery of shares of Common Stock or other
benefits due to the Management Stockholder hereunder could cause the application
of an accelerated or additional tax under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), such payments, delivery of shares or
other benefits shall be deferred if deferral will make such payment, delivery of
shares or other benefits compliant under Section 409A of the Code, otherwise
such payment, delivery of shares or other benefits shall be restructured, to the
extent possible, in a manner, determined by the Company and reasonably
acceptable to the Management Stockholder, that does not cause such an
accelerated or additional tax.

 

20



--------------------------------------------------------------------------------

20. Withholding. The Company or its subsidiaries shall have the right to deduct
from any cash payment made under this Agreement to the applicable Management
Stockholder Entities any minimum federal, state or local income or other taxes
required by law to be withheld with respect to such payment.

21. Notices. All notices and other communications provided for herein shall be
in writing. Any notice or other communication hereunder shall be deemed duly
given (i) upon electronic confirmation of facsimile, (ii) one Business Day
following the date sent when sent by overnight delivery and (iii) five (5)
Business Days following the date mailed when mailed by registered or certified
mail return receipt requested and postage prepaid, in each case as follows:

(a) If to the Company, to it at the following address:

Valcon Acquisition Holding B.V.

c/o The Nielsen Company (US), Inc.

45 Danbury Road

Wilton, Connecticut 06897

Attention: Chief Legal Officer

Telecopy: (203) 563-2876

with copies to:

Clifford Chance LLP

Droogbak 1A

1013 GE Amsterdam

The Netherlands

Telefax: +31 20 711 9999

Attention: Joachim Fleury

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: John G. Finley, Esq.

Telecopy: (212) 455-2502

(b) If to the Management Stockholder or the Executive, to it or him at 155 West
70th Street, Apartment 14A, New York, New York 10023; or at such other address
as a Party shall have specified by notice in writing to the other Parties.

22. Confidential Information; Covenant Not to Compete.

(a) In consideration of the Company entering into this Agreement with the
Management Stockholder, each of the Management Stockholder and the Executive
hereby agrees effective as of the date of the Executive’s commencement of
service with the

 

21



--------------------------------------------------------------------------------

Company or its subsidiaries, without the Company’s prior written consent, the
Management Stockholder and the Executive shall not, directly or indirectly,
(i) at any time during or after the Executive’s service for the Company or its
subsidiaries under the Engagement Letter, disclose any Confidential Information
pertaining to the business of the Company, the Investors, or any of their
respective Rule 405 Affiliates (except when required to perform its or his
duties to the Company or one of its subsidiaries, by law or judicial process) or
disparage the Company, the Investors, or any of their respective Rule 405
Affiliates; or (ii) at any time during the Executive’s service with the Company
or its subsidiaries and for a period of twelve (12) months thereafter, directly
or indirectly (A) act as a proprietor, investor, director, officer, employee,
substantial stockholder, consultant, or partner in any business that directly or
indirectly competes with the business of the Company, the Investors, or any of
their respective Rule 405 Affiliates, (B) solicit customers or clients of the
Company or any of its subsidiaries to terminate their relationship with the
Company or any of its subsidiaries or otherwise solicit such customers or
clients to compete with any business of the Company, the Investors, or any of
their respective Rule 405 Affiliates or (C) solicit or offer employment to any
person who has been employed by the Company or any of its subsidiaries at any
time during the twelve (12) months immediately preceding the termination of the
Executive’s services with the Company; provided, however, that the foregoing
clause (ii) shall not apply with respect to any Rule 405 Affiliates that are
engaged in a business substantially different than that of the Company or any of
its subsidiaries. If the Management Stockholder or the Executive is bound by any
other agreement with the Company regarding the use or disclosure of Confidential
Information, the provisions of this Agreement shall be read in such a way as to
further restrict and not to permit any more extensive use or disclosure of
Confidential Information.

(b) Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the Parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because the Executive’s services are unique and because the
Executive and the Management Stockholder have had access to Confidential
Information, the Parties hereto agree that money damages will be an inadequate
remedy for any breach of this Agreement. In the event of a breach or threatened
breach of this Agreement, the Company or its successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive
relief in order to enforce, or prevent any violations of, the provisions hereof
(without the posting of a bond or other security).

(c) In the event that the Management Stockholder or the Executive breaches any
of the provisions of Section 22(a) hereof, in addition to all other remedies
that may be available to the Company, such Management Stockholder and/or the
Executive shall be required to pay to the Company any amounts actually paid to
it or him by the Company in respect of any repurchase by the Company of the
Options or shares of Common Stock underlying the Options held by such Management
Stockholder.

(Remainder of page intentionally left blank.)

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

VALCON ACQUISITION HOLDING B.V. By:   /s/ Scott A. Schoen   Name:   Scott A.
Schoen   Title:   Managing Director VALCON ACQUISITION HOLDING
(LUXEMBOURG) S.Á.R.L. By:   /s/ Wolfgang Zettel   Name:   Wolfgang Zettel  
Title:   Manager A By:   /s/ Scott A. Schoen   Name:   Scott A. Schoen   Title:
  Manager B MANAGEMENT STOCKHOLDER: PEREG HOLDINGS LLC By:   /s/ Ruth Fisher  
Name:   Ruth Fisher   Title:   President EXECUTIVE: /s/ Itzhak Fisher ITZHAK
FISHER

Management Stockholder’s Agreement Signature Page

 

23